DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for killing cancer cells and synchronizing cancer cells to a G2/M phase in vitro, does not reasonably provide enablement for killing cancer cells and synchronizing cancer cells to a G2/M phase in vivo.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Applicant states, in paragraph [0004] that taxanes “have been shown to synchronize cancer cells to the G2/M phase in vitro” however the “applicability [of this process] in vivo remains controversial in part because the pharmacokinetics and pharmacodynamics of taxanes often result in low concentrations in a tumor which are insufficient to achieve significant synchronization in vivo.” Applicant then states, in paragraph [0026] “while the experimental results described herein were obtained in vitro, the inventors expect that they will carry over to the in vivo context.” It is unclear why one would expect Applicant’s experimental results to carry over to the in vivo context when the previous experiments with taxanes did not carry over and no explanation is given as to why Applicant’s results would be different. Since Applicant’s experiments and results were only performed and obtained in vitro, the scope of claims 1-20, which encompasses in vivo contexts, is not fully enabled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palti (US 2007/0239213 A1).
Claim 9; Palti discloses a method comprising delivering an anti-microtubule agent to cancer cells and applying an alternating electric field to the cancer cells having a frequency between 100 and 500 kHz (TTFields have a frequency of 100-300 kHz [0002], TTFields are applied in combination with an anti-microtubule agent such as Paclitaxel [0044]). At least a portion of the applying step is performed simultaneously with at least a portion of the delivering step (cells are incubated with the chemotherapeutic agent (Paclitaxel) while being subjected to the TTFields for 24 hours [0047-48]). Palti discloses all of the steps of the recited method and further discloses that TTFields target the G2 phase of the cell cycle [0083] and thus would arrest cell proliferation in the G2 phase (thus synchronizing the cells in the G2 phase). Applicant’s specification further discloses that performing the claimed method steps (delivering an anti-microtubule agent and applying an electric field with a frequency between 100 and 500 kHz) for as little as eight hours [0044] results in synchronizing cancer cells to a G2/M phase [0024], therefore the method of Palti, which may be carried out for at least 24 hours, is considered to be a method of synchronizing cancer cells to a G2/M phase.
Claim 10; the anti-microtubule agent comprises Paclitaxel [0044].
Claim 11; Paclitaxel is a taxane [0004].
Claims 12 and 13; Palti discloses other anti-microtubule agents include Vincristine and Vinca alkaloids [0087].
Claim 15; the alternating electric field has a field strength of at least 1 V/cm in at least some of the cancer cells, and a frequency between 125 and 250 kHz [0054 and 0059].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palti in view of Schiff (US 6080777).
Claim 1; Palti discloses a method of killing cancer cells comprising delivering a taxane to the cancer cells and applying an alternating electric field to the cancer cells having a frequency between 100 and 500 kHz (TTFields have a frequency of 100-300 kHz [0002], TTFields are applied in combination with a taxane such as Paclitaxel [0044]). At least a portion of the applying step is performed simultaneously with at least a portion of the delivering step (cells are incubated with the chemotherapeutic agent (Paclitaxel) while being subjected to the TTFields for 24 hours [0047-48]). Palti discloses TTFields target the G2 phase of the cell cycle [0083] and thus would arrest cell proliferation in the G2 phase (thus synchronizing the cells in the G2 phase) and Applicant’s specification further discloses that performing the claimed method steps (delivering a taxane and simultaneously applying an alternating current electric field with a frequency between 100 and 500 kHz) for as little as eight hours [0044] results in increasing a proportion of cancer cells to the G2/M phase [0024]. Palti further discloses TTFields can be applied before, during, and/or after any other anti-cancer treatment, including radiation therapy, [0089] but does not specifically disclose applying radiation therapy after a combined action of the delivering step and the applying step has increased a proportion of cancer cells that are in the G2/M phase. Schiff discloses a method of delivering a taxane, such as Paclitaxel/Taxol to cancer cells and treating the cancer cells with a radiation therapy after a proportion of the cancer cells that are in the G2/M phase has increased (col. 2, lines 1-6 and col. 8, lines 12-27, table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the step of treating the cancer cells with radiation therapy in the method of Palti after a combined action of the delivering step and the applying step has increased a proportion of cancer cells that are in the G2/M phase, because Schiff discloses that cells in the G2/M phase of the cell cycle are more radiosensitive than cells in other phases of the cell cycle (col. 8, lines 57-60), therefore the radiation therapy step contemplated by Palti would be more effective if performed when a proportion of cancer cells that are in the G2/M phase is increased.
Claim 2; Palti discloses the taxane comprises Paclitaxel [0044]
Claim 3; Palti discloses the taxane comprises Paclitaxel [0044] which may be delivered at a concentration of less than 10 nM (figs. 8B and 10B; concentrations below 10 nM are effective at reducing cell proliferation). Schiff discloses Paclitaxel doses as low as 1 nM can cause cells to accumulate in the G2/M phase (col. 3, lines 61-67).
Claim 4; Palti discloses the alternating electric field has a field strength of at least 1 V/cm in at least some of the cancer cells, and a frequency between 125 and 250 kHz [0054 and 0059].
Claim 5; Schiff discloses treating the cancer cells with the radiation therapy after a proportion of the cancer cells in the G2/M phase has increased to at least 50% (for example after 24 hours, col. 10, lines 1-9, when the proportion of cells in the G2/M phase is 96.5%, col. 8, table 1).
Claims 6 and 7; Palti discloses TTFields can be applied before, during, and/or after any other anti-cancer treatment, including radiation therapy, therefore the treating (radiation therapy) step can be performed after the applying step has ended or while the applying step is ongoing.
Claim 8; Palti discloses complete proliferation arrest after 24 hour exposure to Paclitaxel in combination with TTFields [0055-58] (complete proliferation arrest would correspond to synchronization in the G2 phase). Schiff discloses treating the cancer cells with radiation therapy after 8 or 24 hours of the applying step have elapsed (col. 10, lines 1-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the treating step in the method of Palti in view of Schiff after at least 8 hours of the applying step have elapsed since this would result in a majority of the cells being in the G2/M phase and thus the majority of the cells being maximally responsive to radiation therapy, as taught by Schiff (col. 8, table 1 and lines 57-60).
Claim 14; Palti discloses a method that results in an increase in the proportion of cancer cells that are in the G2/M phase, but is silent as to whether the proportion of the cancer cells in the G2/M phase has increased to at least 50%. However, Schiff discloses increasing the proportion of cancer cells in the G2/M phase to at least 50% in order to render the cells more radiosensitive (for example, increasing the proportion of cells in the G2/M phase to 96.5%, col. 8, table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the proportion of cancer cells that are in the G2/M phase to at least 50% because Schiff discloses that cells in the G2/M phase of the cell cycle are more radiosensitive than cells in other phases of the cell cycle (col. 8, lines 57-60) and Palti contemplates combining the disclosed method with radiation therapy [0085-86 and 0089]. Furthermore, a proportion of at least 50% corresponds to a majority of the cells being in the G2/M phase and thus the majority of the cells being maximally responsive to radiation therapy. 
Claim 16; Palti discloses the method of claim 9 and further discloses TTFields can be applied before, during, and/or after any other anti-cancer treatment, including radiation therapy, [0089] but does not specifically disclose applying radiation therapy after a combined action of the delivering step and the applying step has increased a proportion of cancer cells that are in the G2/M phase. Schiff discloses a method of delivering an anti-microtubule agent such as Paclitaxel/Taxol to cancer cells and treating the cancer cells with a radiation therapy after a proportion of the cancer cells that are in the G2/M phase has increased (col. 2, lines 1-6 and col. 8, lines 12-27, table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the step of treating the cancer cells with radiation therapy in the method of Palti after a combined action of the delivering step and the applying step has increased a proportion of cancer cells that are in the G2/M phase, because Schiff discloses that cells in the G2/M phase of the cell cycle are more radiosensitive than cells in other phases of the cell cycle (col. 8, lines 57-60), therefore the radiation therapy step contemplated by Palti would be more effective if performed when a proportion of cancer cells that are in the G2/M phase is increased.
Claim 17; Schiff discloses treating the cancer cells with the radiation therapy after a proportion of the cancer cells in the G2/M phase has increased to at least 50% (for example after 24 hours, col. 10, lines 1-9, when the proportion of cells in the G2/M phase is 96.5%, col. 8, table 1). 
Claims 18 and 19; Palti discloses TTFields can be applied before, during, and/or after any other anti-cancer treatment, including radiation therapy, therefore the treating (radiation therapy) step can be performed after the applying step has ended or while the applying step is ongoing.
Claim 20; Palti discloses complete proliferation arrest after 24 hour exposure to Paclitaxel in combination with TTFields [0055-58] (complete proliferation arrest would correspond to synchronization in the G2 phase). Schiff discloses treating the cancer cells with radiation therapy after 8 or 24 hours of the applying step have elapsed (col. 10, lines 1-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the treating step in the method of Palti in view of Schiff after at least 8 hours of the applying step have elapsed since this would result in a majority of the cells being in the G2/M phase and thus the majority of the cells being maximally responsive to radiation therapy, as taught by Schiff (col. 8, table 1 and lines 57-60).
Conclusion
This is a continuation of applicant's earlier Application No. 15/643,578.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791